UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2408



HANNA MESFIN,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-662-863)


Submitted:   May 24, 2004                   Decided:   July 7, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, ELLIOT & MAYOCK, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Michelle R.
Thresher, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hanna Mesfin, a native and citizen of Ethiopia, petitions

for   review    of   an   order    of   the    Board   of   Immigration     Appeals

affirming, without opinion, the Immigration Judge’s (“IJ”) denial

of her application for asylum and withholding of removal.

           On    appeal,      Mesfin     raises      challenges      to   the   IJ’s

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                 INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).           We have reviewed the evidence of record

and conclude that Mesfin fails to show that the evidence compels a

contrary result.          Accordingly, we cannot grant the relief that

Mesfin seeks.

           Accordingly,       we    deny      the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                        - 2 -